Citation Nr: 1545852	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the FVEC Fund based on no valid military service.

In June 2013, following a denial by the Board, the appellant,  pro se, appealed to the United States Court of Appeals for Veterans Claims (Court).  On April 9, 2014, the proceedings in the appeal were stayed pending the disposition of an appeal before the Court in Tagupa v. Shinseki, U.S. Vet. App. No. 11-3575.  On August 26, 2014, the Court issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  After the Court lifted the stay of proceedings in the appellant's case, the Secretary filed a brief conceding that remand was necessary in light of the Court's holding in Tagupa.  In February 2015, the Court vacated the June 2013 Board decision and remanded the appeal for VA to seek verification of the appellant's service from the appropriate service department in compliance with Tagupa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To seek verification of the appellant's service from the appropriate service department pursuant to the holding in Tagupa v. McDonald, 27 Vet. App. 95 (2014).  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Section 1002 (d) of the Act provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In April 2009, the appellant filed a claim seeking compensation from the FVEC Fund and attached a copy of an Anderson Fil-American Guerillas Identification Card, a General Order, and a Fil-American Irregular Troops information sheet contending that she had qualifying service from January 1942 to September 1945.

The RO requested information pertaining to her service from the National Personnel Records Center (NPRC) and the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, as required for a one-time payment under the FVEC Fund.  Thereafter, the RO submitted the information the Veteran had provided, to include the Identification Card, General Order and information sheet to the NPRC.  The NPRC responded that "no change [was] warranted in prior negative certification."  As a result, the Veteran's claim was denied as a matter of law by the RO and subsequently by the Board.

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), the Court addressed the question of whether a request to the NPRC satisfies VA's duty under 38 C.F.R. § 3.203(c)  to request verification from a "service department" when a claimant has not submitted the requisite documentation to establish that he or she is a veteran for VA benefits purposes.  The Court took judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely.  Nevertheless, the Court determined that it was unclear whether the MOA assigned to NARA the authority to make administrative determinations verifying service, or assigned to NARA the duties to act simply as a reference librarian.  The Court found that this ambiguity in the MOA precluded it from finding that the Department of the Army had delegated its duty to make administrative determinations verifying service to NARA, or its agency, the NPRC. As such, the Court held that in the absence of a statutorily delegated duty, the plain meaning of § 3.203(c) requires verification of service from the relevant service department. The Court vacated the Board's decision in Tagupa and remanded the appeal for VA to seek verification of service from the Department of the Army. See also Pucan v. McDonald, 13-0802, 2014 WL 4389456 (Vet. App. Sept. 8, 2014) (non-precedential decision, relying on Tagupa to vacate and remand with directions for VA to seek verification of the appellant's service from the service department).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the information provided by the appellant regarding her military service to the appropriate service department (as separate from the NPRC) and request verification of whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. All requests and responses should be documented in the claims file.
 
 2. Thereafter, if the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




